 
EXHIBIT 10.1



Each of the Stock Plan Subcommittee of the Compensation Committee and the
Compensation Committee of the Board of Directors of The Estée Lauder Companies
Inc. reserves the right to change provisions of this Agreement to comply with
the American Jobs Creation Act of 2004 or other applicable laws or regulations.


Performance Share Unit Award Agreement Under
The Estée Lauder Companies Inc.
Amended and Restated Fiscal 2002 Share Incentive Plan (the “Plan”)




This PERFORMANCE SHARE UNIT AWARD AGREEMENT (“Agreement”) provides for the
granting of performance share unit awards by The Estée Lauder Companies Inc., a
Delaware corporation (the “Company”), to the participant, an employee of the
Company or one of its subsidiaries (the “Participant”), representing a notional
account equal to a corresponding number of shares of the Company’s Class A
Common Stock, par value $0.01 (the “Shares”), subject to the terms below (the
“Performance Share Units”).  The name of the “Participant,” the “Award Date,”
the aggregate number of Shares representing the Target Award, and the Plan
Achievement (as defined below) goals are stated in the “Notice of Grant”
attached or posted electronically together with this Agreement and are
incorporated by reference.  The other terms of this Performance Share Unit Award
are stated in this Agreement and in the Plan. Terms not defined in this
Agreement are defined in the Plan, as amended.  The Plan is referred to as the
“Grant Plan” in the electronic Notice of Grant.


1.   Award Grant. The Company hereby awards to the Participant a target award of
Performance Share Units in respect of the number of Shares set forth in the
Notice of Grant (the “Target Award”), representing a Stock Unit and
Performance-Based Award under the terms of the Plan.


2.   Right to Payment of Performance Share Units. In the event that the Company
achieves positive Net Earnings during the first year of the award period
specified in the Notice of Grant (the “Section 162(m) Goal”), the Participant
shall be eligible to earn [XX] percent of the Target Award.  The percentage of
the Target Award actually earned and paid will be determined by the Committee
through use of its negative discretion based on the plan achievement (the “Plan
Achievement”) during the period specified in the Notice of Grant (the “Award
Period”) and shall in no event be greater than the amount payable based solely
on achievement of the Section 162(m) Goal.  The Plan Achievement is comprised
of, and is measured separately with respect to the components stated in the
Notice of Grant.  Actual payment of the Performance Share Units awarded will be
determined for each component in accordance with the table attached hereto as
Schedule “A.” For the avoidance of doubt, no amount shall be payable under this
Section 2 if the Section 162(m) Goal is not met.


3.   Payment of Awards.


 
(a)
Payments under this Agreement will be made in the number of Shares that is
equivalent to the number of Performance Share Units earned and payable to the
Participant pursuant to paragraph 2 above. Except as otherwise provided in
paragraph 4 below, payments will be made as soon as practicable after the Award
Period ends, but in no event later than 2 and 1/2 months following the last day
of the calendar year in which the Award Period ends. The form of payout will be
in Shares.  In addition, each Performance Share Unit that becomes earned and
payable pursuant to paragraph 2 above carries a Dividend Equivalent Right,

 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
payable in cash at the same time as the payment of Shares in accordance with
this paragraph 3 and paragraph 4.

 
 
(b)
In the event of a Change in Control that constitutes a “change in control event”
within the meaning of Section 409A of the Code, the Company may, in its sole
discretion and in accordance with Treasury Regulation § 1.409A-3(j)(4)(ix)(B),
vest and settle the Performance Share Units and terminate this Agreement.  In
such event, settlement of the Performance Share Units shall be made within two
weeks following the Change in Control.  In the event that Performance Share
Units are not settled pursuant to the immediately preceding sentence, such
Performance Share Units shall be assumed by an acquirer in which case, vesting
will be subject to Sections 2 and 4.  If the Shares cease to be outstanding
immediately after the Change in Control (e.g., due to a merger with and into
another entity), then the consideration to be received per Share will equal the
consideration paid to each stockholder per Share generally upon the Change in
Control.



4.   Termination of Employment. If the Participant’s employment terminates
during the Award Period, payouts will be as follows:


 
(a)
Death.  If the Participant dies, the Performance Share Units will be paid as a
pro rata Target Award for the number of full months paid salary during the Award
Period (i.e., the proration of the Target Award equals a fraction, the numerator
of which is the number of full calendar months of service completed during the
Award Period through the Participant’s death and the denominator of which is the
number of full calendar months in the Award Period).  Payment will occur on the
75th day following the Participant’s death and in accordance with any applicable
laws or Company procedures regarding the payments.



 
(b)
Retirement.  If the Participant formally retires under the terms of The Estée
Lauder Companies Retirement Growth Account Plan (or an affiliate or a successor
plan or program of similar purpose), the Performance Share Unit Award will
continue through the Award Period and the Participant will be paid, subject to
the achievement of the Section 162(m) Goal and based on actual Plan Achievement,
at the same time the awards are paid to active employees. Vesting and payment in
respect of any Performance Share Units after retirement will be subject to
satisfaction of the conditions precedent that the Participant neither (i)
accepts an offer to work for, or otherwise agrees to actively participate in or
render services to any business on behalf of any competitor of the Company, its
subsidiaries, or affiliates (whether as an employee, consultant or otherwise);
nor (ii) conducts himself or herself in a manner adversely affecting the
Company.  The term “competitor” means any business that is engaged in, or is
preparing to become engaged in, the makeup, skin care, hair care, toiletries or
fragrance business or other business in which the Company is engaged or
preparing to become engaged, or that otherwise competes with, or is preparing to
compete with, the Company.  If the Participant dies during active employment
after the attainment of age 55 and the completion of 10 or more years of
service, or after the attainment of age 65 and the completion of 5 or more years
of service, without formally retiring under the terms of the Estée Lauder Inc.
Retirement Growth Account Plan (or an affiliate or a successor plan or program
of similar purpose), the Participant will be deemed to have been retired as of
the date of death and this Section 4(b) will apply rather than Section 4(a).  If
the Participant dies or becomes disabled after retirement as contemplated by
this Section 4(b), the provisions of this section shall apply.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
(c)
Disability.  If the Participant becomes totally and permanently disabled (as
determined under the Company’s long-term disability program), the Performance
Share Unit Award will continue through the Award Period and the Participant will
be paid a pro rata amount for the number of full months which the participant is
paid salary during the Award Period (determined under the proration methodology
in paragraph 4(a)), subject to the achievement of the Section 162(m) Goal and
based on actual Plan Achievement.  Payment will occur at the same time the
awards are paid to active employees.



 
(d)
Termination of Employment Without Cause.  If the Participant’s employment is
terminated at the instance of the Company or relevant subsidiary without Cause
(as defined below) on or prior to the end of the first year of the Award Period,
the Performance Share Unit Award will be forfeited.  If such termination occurs
after the end of the first year of the Award Period, the Performance Share Unit
Award will continue through the Award Period and the Participant will be paid a
pro rata amount for the number of full months which the participant is paid
salary during the Award Period (determined under the proration methodology in
paragraph 4(a)), subject to the achievement of the Section 162(m) Goal and based
on actual Plan Achievement. Such prorated Performance Share Units will be paid
in accordance with the Vesting Schedule and payment will be subject to
satisfaction of the conditions precedent that the Participant neither (i)
accepts an offer to work for, or otherwise agrees to actively participate in or
render services to any business on behalf of any competitor of the Company, its
subsidiaries, or affiliates (whether as an employee, consultant or otherwise);
nor (ii) conducts himself or herself in a manner adversely affecting the
Company.  The term “competitor” means any business that is engaged in, or is
preparing to become engaged in, the makeup, skin care, hair care, toiletries or
fragrance business or other business in which the Company is engaged or
preparing to become engaged, or that otherwise competes with, or is preparing to
compete with, the Company.



 
(e)
Termination of Employment By Employee.  If the Participant terminates his or her
employment (e.g., by voluntary resigning) other than by retirement, which is
subject to paragraph 4(b) above, the Performance Share Unit Award will be
forfeited.



 
(f)
Termination of Employment With Cause.  If the Participant is terminated for
Cause, the Performance Share Unit Award will be forfeited.  For this purpose,
“Cause” is defined in the employment agreement in effect between the Participant
and the Company or any subsidiary, including any employment agreement entered
into after the Award Date.  In the absence of an employment agreement or such
agreement does not define cause, “Cause” means any breach by the Participant of
any of his or her material obligations under any Company policy or procedure,
including, without limitation, the Code of Conduct.



5.   No Rights of Stock Ownership. This grant of Performance Share Units does
not entitle the Participant to any interest in or to any voting or other rights
normally attributable to Share ownership other than the Dividend Equivalent
Rights granted under paragraph 3 above.


6.   Withholding. Regardless of any action the Company or the Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
security, payroll tax, or other tax-related withholding (“Tax-Related Items”),
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by Participant is and remains his or her
responsibility.  Furthermore,
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Participant acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Performance Share Units, including the
grant of the Performance Share Units, the vesting of the Performance Share
Units, the delivery of Shares, the subsequent sale of Shares acquired under the
Plan and the receipt of any dividends; and (ii) do not commit to structure the
terms of the grant of the Performance Share Units or any aspect of Participant’s
participation in the Plan to reduce or eliminate his or her liability for
Tax-Related Items.


Prior to the relevant taxable event, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding obligations of the Company and/or the Employer.  In this regard,
Participant authorizes the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable by Participant from his or her
wages or other cash compensation paid by the Company and/or the Employer or from
proceeds of the sale of the Shares acquired under the Plan.  Alternatively, or
in addition, the Company may (i) sell or arrange for the sale of Shares that
Participant acquires under the Plan to meet the withholding obligation for the
Tax-Related Items, and/or (ii) withhold in Shares, provided that the Company
only withholds the amount of Shares necessary to satisfy the minimum withholding
amount.  If the Company satisfies the Tax-Related Item withholding obligation by
withholding a number of Shares as described herein, Participant will be deemed
to have been issued the full number of Shares due to Participant at vesting,
notwithstanding that a number of the Shares is held back solely for purposes of
such Tax-Related Items.


Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of his or her participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue Shares under
the Plan and refuse to deliver the Shares if Participant fails to comply with
his or her obligations in connection with the Tax-Related Items as described in
this paragraph.


7.   Nonassignability. This award may not be assigned, pledged, or transferred
except, if the Participant dies, to a designated beneficiary or by will or by
the laws of descent and distribution. The foregoing restrictions do not apply to
transfers under a court order, including, but not limited to, any domestic
relations order.


8.   Effect Upon Employment. The Participant’s right to continue to serve the
Company or any of its subsidiaries as an officer, employee, or otherwise, is not
enlarged or otherwise affected by an award under this Agreement.  Nothing in
this Agreement or the Plan gives the Participant any right to continue in the
employ of the Company or any of its subsidiaries or to interfere in any way with
any right the Company or any subsidiary may have to terminate his or her
employment at any time.  Payment of Shares is not secured by a trust, insurance
contract or other funding medium, and the Participant does not have any interest
in any fund or specific asset of the Company by reason of this Award or the
account established on his or her behalf.  A Performance Share Unit confers no
rights as a shareholder of the Company until Shares are actually delivered to
the Participant.


9.   Notices.  Any notice required or permitted under this Performance Share
Unit Award Agreement is deemed to have been duly given if delivered, telecopied,
mailed (certified or registered mail, return receipt requested), or sent by
internationally-recognized courier guaranteeing next day delivery (a) to the
Participant at the address on file in the Company’s (or relevant subsidiary’s)
personnel records or (b) to the Company, attention Stock Plan Administration at
its principal executive offices, which are currently located at 767 Fifth
Avenue, New York, NY 10153.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
10.   Disclosure and Use of Information.


(a)  
By acknowledging and agreeing to or signing and returning the attached Notice of
Grant, and as a condition of the grant of the Performance Share Units, the
Participant hereby expressly and unambiguously consents to the collection, use,
and transfer of personal data, including sensitive data, as described in this
paragraph and below by and among, as necessary and applicable, the Employer, the
Company and its subsidiaries and by any agent of the Company or its subsidiaries
for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.   



(b)  
The Participant understands that the Employer, the Company and/or its
other  subsidiaries holds, by means of an automated data file or otherwise,
certain personal information about the Participant, including, but not limited
to, name, home address and telephone number, date of birth, social insurance
number, salary, nationality, job title, any shares or directorships held in the
Company, details of all Performance Share Units or other entitlement to shares
awarded, canceled, exercised, vested, unvested, or outstanding in the
Participant’s favor, for purposes of managing and administering the Plan
(“Data”).  



(c)  
The Participant also understands that part or all of his or her Data may be held
by the Company or its subsidiaries in connection with managing and administering
previous award or incentive plans, pursuant to a prior transfer made with the
Participant’s consent in respect of any previous grant of performance share
units or other awards.  



(d)  
The Participant further understands that the Employer may transfer Data to the
Company or its subsidiaries as necessary to implement, administer, and manage
his or her participation in the Plan.  The Company and its subsidiaries may
transfer data among themselves, and each, in turn, may further transfer Data to
any third parties assisting the Company in the implementation, administration,
and management of the Plan (“Data Recipients”).  



(e)  
The Participant understands that the Company, its subsidiaries, and the Data
Recipients are or may be located in his or her country of residence, the United
States or elsewhere. The Participant authorizes the Employer, the Company, its
subsidiaries, and such Data Recipients to receive, possess, use, retain, and
transfer Data in electronic or other form to implement, administer, and manage
his or her participation in the Plan, including any transfer of Data that the
Administrator deems appropriate for the administration of the Plan and any
transfer of Shares on his or her behalf to a broker or third party with whom the
Shares may be deposited.  



(f)  
The Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.



(g)  
The Participant understands that Data will be held as long as is reasonably
necessary to implement, administer and manage his or her participation in the
Plan and he or she may oppose the processing and transfer of his or her Data and
may, at any time,

       
 
 
 
 

--------------------------------------------------------------------------------

 
 
review the Data, request that any necessary amendments be made to it, or
withdraw his or her consent by notifying the Company in writing. The Participant
further understands that withdrawing consent may affect his or her ability to
participate in the Plan.
                                                                                                                                                                                                                         
11.   Discretionary Nature and Acceptance of Award.  The Participant agrees to
be bound by the terms of this Agreement and acknowledges that:


(a)  
The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;



(b)  
The award of Performance Share Units is voluntary and occasional, and does not
create any contractual or other right to receive future awards of Performance
Share Units, or benefits in lieu of Performance Share Units, even if Performance
Share Units have been awarded repeatedly in the past.



(c)  
All decisions with respect to future awards, if any, will be at the sole
discretion of the Company;



(d)  
Participant’s participation in the Plan is voluntary;



(e)  
Participant’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Company or the Employer to terminate Participant’s employment at any time;



(f)  
The Award of the Performance Share Units will be deemed accepted unless the
Award is  declined by way of written notice by the Participant within 30 days of
the Award Date to the Equity Based Compensation Department of the Company in New
York;



(g)  
Performance Share Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or any
subsidiary, and which is outside the scope of Participant’s employment or
service contract, if any;

 
(h)  
The Performance Share Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or any subsidiary;



(i)  
In the event the Participant is not an employee of the Company, the Performance
Share Units and Participant’s participation in the Plan will not be interpreted
to form an employment or service contract or relationship with the Company; and
furthermore, the Performance Share Units and Participant’s participation in the
Plan will not be interpreted to form an employment or service contract with any
subsidiary of the Company;



(j)  
The future value of the underlying Shares is unknown and cannot be predicted
with certainty;

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
(k)  
In consideration of the award of the Performance Share Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Performance Share Units or diminution in value of the Performance Share Units,
or Shares acquired upon vesting of the Performance Share Units, resulting from
termination of Participant’s employment by the Company or any subsidiary (for
any reason whatsoever and whether or not in breach of local labor laws) and in
consideration of the award of the Performance Share Units, Participant
irrevocably releases the Company and any subsidiary from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by acknowledging and agreeing to or
signing the Notice of Grant, Participant shall be deemed irrevocably to have
waived his or her right to pursue or seek remedy for any such claim or
entitlement;



(l)  
In the event of termination of Participant’s employment (whether or not in
breach of local labor laws), Participant’s right to receive Performance Share
Units under the Plan and to vest in such Performance Share Units, if any, will
terminate effective as of the date that Participant is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Administrator shall have the exclusive
discretion to determine when Participant is no longer actively employed for
purposes of this Agreement;



(m)  
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan or Participant’s acquisition or sale of the underlying Shares; and



(n)  
Participant is hereby advised to consult with Participant’s own personal tax,
legal and financial advisors regarding Participant’s participation in the Plan
before taking any action related to the Plan.



12.   Failure to Enforce Not a Waiver.  The Company’s failure to enforce at any
time any provision of this Agreement does not constitute a waiver of that
provision or of any other provision of this Agreement.


13.   Governing Law.  The Performance Share Unit Award Agreement is governed by
and is to be construed according to the laws of the State of New York that apply
to agreements made and performed in that state, without regard to its choice of
law provisions.  For purposes of litigating any dispute that arises under the
Performance Share Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of New York, and agree that such
litigation will be conducted in the courts of New York County, New York, or the
federal courts for the United States for the Southern District of New York, and
no other courts, where the Performance Share Units are made and/or to be
performed.


14.   Partial Invalidity.  The invalidity or illegality of any provision of the
Agreement will be deemed not to affect the validity of any other provision.


15.   Section 409A Compliance.  This Agreement is intended to comply with
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
any regulations, rulings, or guidance provided thereunder.  Each payment under
this Agreement shall be treated as a separate payment for purposes of Section
409A of the Code.  In no event may the Participant, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement.  The
Company reserves the unilateral
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
right to amend this Agreement upon written notice to the Participant to prevent
taxation under Code section 409A.


16.   Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to Performance Share Units awarded under the Plan
or future Performance Share Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.


 

  The Estée Lauder Companies Inc.           
 
By:
[mm08-2815_8ksig.jpg]
     
Michael O’Hare
Executive Vice President,
Global Human Resources
 




 
 

--------------------------------------------------------------------------------

 

Schedule “A”
 
For Net Sales Cumulative Annual Growth Rate:
     
 
Component Plan Achievement
Component Payout (Percentage of Target Award)      
Maximum
(xx)%
(xx)%
       
(xx)%
(xx)%
     
Threshold
(xx)%
(xx)%
     
For Net Earnings Per Share Cumulative Annual Growth Rate:
     
 
Component Plan Achievement
       
Maximum
(xx)%
(xx)%
       
(xx)%
(xx)%
     
Threshold
(xx)%
(xx)%
     
For ROIC Cumulative Annual Growth Rate:
     
 
Component Plan Achievement
       
Maximum
(xx)%
(xx)%
       
(xx)%
(xx)%
     
Threshold
(xx)%
(xx)%

 
 
Payout amount for levels of Plan Achievement between the maximum and threshold
achievement shall be interpolated on a straight line basis (rounded up to the
nearest integer).  In no event shall the Participant receive a payout in excess
of (xx)% of the Target Award for any component.  No payout shall be made in the
event of component Plan Achievement less than the threshold achievement.


For purposes of this Performance Share Unit Award Agreement, “Net Sales” has the
meaning utilized by the Company in its consolidated financials in accordance
with generally accepted accounting principles as in effect on the first day of
the Award Period, excluding the impact of foreign currency
fluctuations;  “Earnings Per Share” means “diluted earnings per share” as
utilized by the Company in its consolidated financials; and “ROIC” represents
Return on Invested Capital with invested capital defined as assets less
liabilities (excluding debt).  Actual payment of the Performance Share Units
awarded will be determined for each component in accordance with the table
above.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Without limiting the generality of the foregoing, in measuring Plan Achievement,
financial performance measures (e.g., “Earnings Per Share”, “Net Sales” and
“ROIC”) will be calculated without regard to the following:


♦
 
Changes in accounting principles (i.e., cumulative effect of GAAP changes)
♦
 
Extraordinary items as defined in accordance with US GAAP or which are the
result of a change in the law or the Company’s response thereto
♦
 
Income/loss from discontinued operations and income/loss on sale of discontinued
operations or adjustments to previously disposed businesses
♦
 
Non-recurring operating and non-operating income/expenses (separately stated and
disclosed in the financial statements and related notes thereto – e.g.,
restructuring charges, legal settlement charges)
♦
 
Impairment of intangibles and goodwill related to acquisitions
♦
 
The impact of an acquired business’ income statement not included in the
Long-Range Plan (LRP) coincident with the performance period of the PSU, whether
dilutive or accretive.  For the sake of clarity, the LRP will be adjusted to
include the expected performance of the acquired business(es) (i.e., the income
statement acquisition Model used to support the purchase decision). The
adjustment includes due diligence fees, investment banking fees, the operating
performance of business and any transition and/or integration costs as reflected
on the income statement of the acquired brand, as well as any fair value
accounting charges or credits to the statement of earnings.



In calculating net sales during the Award Period, net sales in currencies other
than U.S. dollars shall be translated into U.S. dollars at the Company’s budget
exchange rate at the beginning of the Award Period.


Earnings Per Share will use the weighted average number of Shares outstanding as
of the measurement date and will be adjusted to eliminate the effect of material
changes in the number or type of outstanding Shares due to events such as:
 
♦
 
Stock splits
♦
 
Stock dividends
♦
 
Recapitalizations
♦
 
Acquisitions involving stock of the Company



ROIC will be adjusted to account for investments in businesses – e.g., purchase
of business, including payments for “Earnouts”, investment in a joint venture or
acquisition of a minority interest.
 
 
No adjustment will be made for the impact of stock repurchases under any plans
approved by the Board except as noted above.

 
 

--------------------------------------------------------------------------------

 



 
NOTICE OF GRANT
UNDER
THE ESTÉE LAUDER COMPANIES INC.
AMENDED AND RESTATED FISCAL 2002 SHARE INCENTIVE PLAN (The “Plan”)


This is to confirm that you were awarded a grant of Performance Share Units at
the most recent meeting of the Stock Plan Subcommittee of the Compensation
Committee of the Board of Directors representing the right to receive shares of
Class A Common Stock of The Estée Lauder Companies Inc. (the “Shares”), subject
to the terms of the Plan and the Performance Share Unit Award Agreement.  This
award was made in recognition of the significant contributions you have made as
a key employee of the Company, and to motivate you to achieve future successes
by aligning your interests more closely with those of our stockholders.  This
Performance Share Unit Award is granted under and governed by the terms and
conditions of the Plan and the Performance Share Unit Award Agreement (the
“Agreement”) made part hereof.  The Agreement and Summary Plan Description are
being sent to you in a separate e-mail.  Please read these documents and keep
them for future reference.  The specific terms of your award are as follows:
 
Participant:
     
Employee Number:
     
Grant Date:
[    ]
   
Award Period:
[    ]
   
Grant Plan:
The Estée Lauder Companies Inc.  Amended and Restated Fiscal 2002 Share
Incentive Plan
   
Type of Award:
Stock Unit and Performance-Based Award (referred to herein as a “Performance
Share Unit”)
   
Target Award:
[ ] shares of Class A Common Stock.  See Schedule “A” to the Agreement for
actual payouts depending upon level of performance.

 
(a)  
Except as otherwise provided in Section 3 or 4 of the Agreement:

 
No Performance Share Units shall be earned and no Shares shall be delivered (or
any amount paid) unless and until the Subcommittee certifies in writing that the
Company has achieved positive Net Earnings, as defined below, for the period
from July 1, 2015 through June 30, 2016 (the “162(m) Goal”). If the 162(m) Goal
is not achieved, the Performance Share Units shall be immediately forfeited, and
the Participant shall have no further rights with respect thereto.  Once the
Subcommittee certifies that the 162(m) Goal has been achieved, the Participant
shall be eligible to earn xx percent of the target number of Shares allocated to
the Participant in the Subcommittee’s resolution approving the establishment of
the 162(m) Goal; however the Participant’s entitlement to earn the Shares shall
be determined by exercise of the Subcommittee’s negative discretion in
accordance with the terms of this Notice of Grant, including but not limited to
the following section (b), and the Agreement of which this Notice of Grant is a
part.  In no event shall the Participant receive payment in respect of a
Performance Share Units in an amount that exceeds xx percent of the target
number of Shares allocated to the Participant in the Subcommittee’s resolution
approving the establishment of the 162(m) Goal.
 
For purposes of this PSU Award Agreement, “Net Earnings” has the meaning
utilized by the Company in its consolidated financial statements in accordance
with generally accepted accounting principles as in effect on July 1, 2015.
 
(b)  
Plan Achievement goal at 100% for Award Period determined in accordance with
Schedule A of the Agreement:

 
Net Sales Cumulative Annual Growth Rate
TBD
 
Earnings Per Share Cumulative Annual Growth Rate
TBD
 
ROIC Cumulative Annual Growth Rate
TBD
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Questions regarding the award can be directed to Kendra Coppedge at (212)
572-3979 or Patricia Zakrzewski at (212) 572-6953.
If you wish to accept this grant, please sign this Notice of Grant and return
immediately to:
 
Compensation Department
767 Fifth Avenue, 43rd Floor
New York, New York 10153
Attention: Kendra Coppedge
 
The undersigned hereby accepts, and agrees to, all terms and provisions of the
Agreement, including those contained in this Notice of Grant.
 
By____________________________________________________________________Date____________________________________
 
Enclosure:  Performance Share Unit Fact Sheet
 